Exhibit 10.19 

Electronically Filed

6/23/2017 9:44 AM

Steven D. Grierson

CLERK OF THE COURT

 

ORDR

Peter Dubowsky, Esq.

Nevada Bar No. 4972

Amanda C. Vogler, Esq.

Nevada Bar No. 13609

DUBOWSKY LAW OFFICE, CHTD.

300 South Fourth Street

Suite 1020

Las Vegas, Nevada 89101

(702) 360-3500

Fax (702) 360-3515

Attorney for Plaintiff

 

DISTRICT COURT

 

CLARK COUNTY, NEVADA

 

 

WHITE TIGER PARTNERS LLC, a Colorado ) Case No. A-14-709484-P limited liability
company, as successor in) )   interest to FIRST AMERICAN STOCK ) Dept No.: XXXII
TRANSFER, INC., )     )   Plaintiff, )     )   vs. )     )     )   BUSINESS, VN,
INC. a Nevada corporation )   fka WORLDTRADESHOW.COM, INC. and )   INTERACTIVE
PROCESSING, INC. and )   DOES I-X and ROE CORPORATIONS I-X, )   Inclusive )    
)   Defendants )     )  

 

 



ORDER TO RESCIND BUSINESS COMBINATION WITH OMNI GLOBAL
TECHNOLOGIES INC. A FLORIDA CORPORATION, RATIFY
AUTHORIZATION OF THE RECEIVER TO TERMINATE ALL OF THE
PREVIOUS OFFICERS AND DIRECTORS RATIFY A REVERSE STOCK SPLIT
PREVIOUSLY AFFECTED RATIFY THE NAME CHANGE TO OMNI GLOBAL
TECHNOLOGIES, INC. RATIFY A NEW BUSINESS

 

 

 

 

 

Case Number: A-14-709484-P

 



 1 

 

 



COMBINATION/REORGANIZATION WITH JOJ INVESTMENTS, LLC, A
PUERTO RICO LIMITED LIABILITY COMPANY, RATIFY THE ISSUANCE OF
A RESTRICTED CONTROL BLOCK OF STOCK TO JOJ INVESMENTS LLC,
RATIFY THE ASSIGNMENT OF THE WHITE TIGER PARTNERS, LLC
JUDGMENT TO A THIRD PARTY, APPOINT A NEW OFFICER, RATIFY THE
RECEIVER'S RESIGNATION FROM ALL COMPANY POSITIONS WITH THE
DEFENDANT AND DISCHARGE THE RECEIVER

 

THIS MATTER COMES BEFORE THIS COURT on "Motion to rescind business combination
with Omni Global Technologies, Inc. a Florida corporation, to ratify the
authorization of the receiver to terminate all of the previous officers and
directors, ratify a reverse stock split previously affected, ratify the name
change to Omni Global Technologies, Inc., ratify a new business
combination/reorganization with JOJ Investments, LLC, a Puerto Rico limited
liability company, ratify the issuance of a restricted control block of stock to
JOJ Investments LLC, ratify the assignment of the White Tiger Partners, LLC
judgment to a third party, appoint a new officer, ratify the receiver's
resignation from all company positions with the defendant and discharge the
receiver" ("Plaintiff's Motion") and being familiar with the Complaint, the
pleadings filed, the proceedings in this action, it is

 

ORDERED, ADJUDGED and DECREED that:

 

1.A default judgment was entered against the Defendant Corporation on March 18,
2015, for want of an answer or other responsive pleading thereto. The Receiver
was appointed on May 6, 2015. The Defendant Corporation has not appeared in this
proceeding in any capacity nor has Omni Global Technologies, Inc., (the
transaction which is being rescinded), a Florida corporation, or any of its
Officers, Directors, Counsel, investors or shareholders.

 

2.A hearing was conducted on February 16, 2017, upon the fairness of the terms
and conditions of the Receiver for Business, VN, Inc., a Nevada corporation
("BUSINESS VN" or "Defendant Corporation" herein) in accordance with Section
3(a)(10) of the U.S. Securities Act of 1933 (15 U.S.C. §77c(a)(10)) and N.R.S.
90.530(8), and to ratify the following items: ratify the termination of all
previous officers and directors of the Defendant Corporation, authorize the
issuance of new exempt shares of common stock, ratify the one for one hundred
and fifty (1:150) reverse stock split previously undertaken, ratify the business
combination with Omni Global Technologies, Inc., a Florida corporation, ("OMNI
Florida" herein) and the name change of the Defendant Corporation to Omni Global
Technologies, Inc., ("OMNI" herein), ratify the closing conditions have or will
be met and to thereafter discharge the receiver.

 

3.OMNI Florida failed to meet the terms outlined under the closing of the
agreement. OMNI Florida's failure to close included failure to provide financial
statements of OMNI Florida to the Receiver and failure to pay the second
installment. Under the agreement, and "on such date" as OMNI received the
Fairness Hearing Order/Final Order and discharge previously executed by this
Court dated February 16, 2017, the second installment was to have been made.
Counsel for OMNI Florida refused to guarantee the balance of the funds owed to
the Receiver for the second and third installments were in their trust accounts
and indicated they did not intend to and were unable to close the transaction.
Had OMNI complied with the closing terms, the shares would have been issued and
the third installment would have been due and owing the Receiver and the closing
terms would have been met and concluded. None of these actions have occurred
upon the filing of this new Motion and requested new Order.

 

 



 2 

 

 

4.After numerous demands for the second installment, the Receiver rescinded the
Agreement with OMNI Florida on March 3, 2017. No shares were issued to OMNI
Florida or any other party under the terms of the agreement and prior order. In
good faith, all parties to the previously approved transaction with OMNI Florida
were noticed by Counsel for the Receiver of OMNI Florida's failure to meet the
closing terms including all of the persons who would have been issued shares
under the agreement. No opposition was received from OMNI Florida in response to
the Motion filed by the Receiver.

 

5.The Receiver considers the agreement with OMNI Global Technologies, Inc., a
Florida corporation, null and void.

 

6.The Receiver found another option for the shareholders and creditors and
executed an agreement selling control of the company to JOJ Investments, LLC a
Puerto Rican Limited Liability Company.

 

7.The terms and conditions of the Receiver's plan of reorganization were, are
and will be fair to, in good faith, and in the best interests of all of the
parties.

 

8.Further, that under NRS§78.675 and post the approval of this order and plan of
reorganization, that any claims other than those itemized and described under
this order are barred by statute. The Receiver has received no claims against
the Corporation other than the judgment creditor.

 

 

  9. Upon the rescission of the OMNI Florida business combination and under the
terms of the agreement, if cancelled, the Receiver was to repay the first
installment including 5% interest minus 50% of all corporate action costs/fees
and fairness hearing costs/fees while executing a highly complex customization
of the corporate structure to OMNI Florida's specifications. A breakdown of
those costs/fees were calculated, paid, and an additional copy of the notice of
rescission was sent to OMNI Florida via certified return receipt mail through
the United States Post Office on April 3, 2017, to the address of record in the
agreement. OMNI Florida acknowledges receipt of check #1023 in the amount of
$18,305.68, the breakdown is as follows:

 

lst Installment paid by OMNI Florida $20,000.00 Interest paid by OMNI to OMNI
Florida +750.00 Partial reimbursement of costs paid by OMNI Florida on
12-20-2016 +5,342.50 Amount paid directly by OMNI Florida to Transfer Agent for
corp action +1600.00
=======   Total paid by OMNI Florida $27,692.50

 

Total expenses paid by Receiver $18773.24 50% split per the agreement $9386.82

 

 

 



 3 

 



 



Total paid by OMNI Florida $27,692.50 50% split per the agreement -9,386.82  
Receiver Refunded via check #1023 $18,305.68

 

 

10.The judgment creditor, White Tiger Partners LLC, assigned its judgment to a
third party under the agreement with JOJ Investments, LLC.

 

11.All outstanding payables, loans, and a Receiver Certificate issued by
Business VN have been paid in full with interest as of March 28, 2017 with the
exception of the judgment creditor which is being assigned to a third party
under the new agreement. No further claims have been filed against the estate in
the Receiver action.

 

12.JOJ Investments LLC purchased for cash 20,000,000 "restricted securities,"
unregistered, post reverse split common shares as defined under 17 CFR. §230.144
at a cost basis of $.0085, exempt from registration under the Securities Act of
1933, §4(2) for private transactions. In this transaction JOJ Investments LLC
assumed voting control of the Corporation.



 

13.The Receiver appointed Olivia Funk as sole officer and director of the
Corporation replacing any and all officer and/or director functions served by
the Receiver. The Receiver is requesting his discharge upon execution of this
Order.

 

ORDERED that Plaintiff, WHITE TIGER PARTNERS, LLC'S Motion is GRANTED in its
entirety and it is further

 

ORDERED that the previously approved and Court ORDERED business combination with
OMNI GLOBAL TECHNOLOGIES, INC., a Florida corporation and BUSINESS VN, Inc.
n/k/a OMNI GLOBAL TECHNOLOGIES, INC., a Nevada corporation is considered null
and void and rescinded upon the failure of OMNI Florida to meet the remaining
closing conditions outlined in the ORDER dated February 16, 2017 page 8 items
(a-d); it is further

ORDERED that the Receiver, Robert L. Stevens's action to terminate all known and
unknown prior officers and directors is hereby ratified with the exception of
Olivia Funk remaining as the sole Officer and Director; and it is further

ORDERED that the Receiver, Robert L. Stevens's action to process a one hundred
and fifty (150) for one (1) reverse stock split with a minimum number of 100
shares to each stockholder down to the beneficial holder level is hereby
ratified; and it is further

 

 4 

 

 

ORDERED that the Receiver, Robert L. Stevens's action to execute the sale of a
control block of stock of Business, VN, Inc. n/k/a OMNI Global Technologies,
Inc., to JOJ Investments LLC, a Puerto Rican corporation, is hereby ratified;
and it is further

ORDERED that, the Receiver, Robert L. Stevens, is authorized to issue the new
unregistered restricted control shares of Defendant Corporation's common stock
to JOJ Investments, Inc. as outlined above; and it is further

ORDERED that the Receiver, Robert L. Stevens's action to change the Defendant
Corporation's name to Omni Global Technologies, Inc. is hereby ratified; and it
is further

ORDERED that clue to the rescission of the OMNI Global Technologies, Inc., (OMNI
Florida) agreement, JOJ Investments, Inc. and its representatives will have full
authority to engage in any and all legal corporate activity as permitted under
statute including renaming the Corporation; and it is further

ORDERED that the Receiver, Robert L. Stevens's preparation and filing, with the
assistance of an accountant and PCAOB Auditor, of previous period financial
statements to satisfy FINRA Rule 6490 are deemed appropriate as approved by
FINRA upon the effectiveness of the reverse split and name change dated November
18, 2016. The filings were filed and later accepted by the SEC without comment;
and it is further

ORDERED that FINRA member firms, Banks, and Registered Clearing Firms and
Agencies, depository agencies (DTCC etc.), including but not limited to DOES 1-X
and ROE CORPORATIONS I-X, may rely on this Order to comply with FINRA Release
09-05 which requires them to complete exhaustive due diligence before allowing a
customer to deposit, transfer or sell any securities to comply with Section
4(a)(4) of the Securities Act of 1933 when handling unregistered securities; and
it is further

ORDERED that the terms and conditions of the Receiver's plan of reorganization
were, are and will be fair to, in good faith, and in the best interests of all
of the parties; and it is further

ORDERED under NRS§78.675 and upon execution of this order and plan of
reorganization, that any claims other than those itemized and described under
this order are barred by statute. The Receiver has received no claims against
the Corporation in this Receiver action other than the judgment creditor; and it
is further

ORDERED the judgment creditor, White Tiger Partners LLC, shall consider its
judgment assigned to a third-party designee under the agreement with JOJ
Investments, LLC; and it is further

 

 

 5 

 

 

ORDERED that the Defendant Corporation, BUSINESS VN n/k/a Omni Global
Technologies, Inc., OMNI FL, its Transfer Agent(s) and FINRA member firms,
Banks, and Registered Clearing Firms and Agencies, depository agencies (DTCC
etc.), including but not limited to DOES I-X and ROE CORPORATIONS I-X, shall not
interfere with the paper transfer, electronic transfer, sale, deposit, pledge,
hypothecation, or any and all transactions regarding the securities to be issued
under this Order. The securities under this Order are considered to be, and
shall be deemed in all respects, duly authorized, validly issued, fully paid
for, non-assessable, exempt securities under the Securities Act of 1933 §4(2)
and not subject to any adverse claim or stop order. Nor should they be. It is
further

 

ORDERED that the Court acknowledges the status and update of the Closing
Conditions and further ORDERS the Receiver, Robert L. Stevens and BUSINESS VN to
complete the remaining terms of the Closing, which is reflected below:

a.       Upon the signing of the Court Order, the Receiver shall produce a copy
to JOJ Investments, Inc.

b.       Upon execution and delivery of this Order, the Receiver is to be
considered resigned from any and all positions with the Corporation and
discharged.



 

ORDERED that, the Receiver, Robert L. Stevens, is hereby discharged.

 

Dated: June 13, 2017

 



  /s/ Rob Bare   DISTRICT COURT JUDGE       ROB BARE   JUDGE, DISTRICT COURT,
DEPARTMENT 32

 

 

Respectfully Submitted by:

 

DUBOWSKY LAW OFFICE, CHTD.

 

By: /s/ Peter Dubowsky

Peter Dubowsky, Esq.

Nevada Bar No. 4972

Amanda C. Vogler, Esq.

Nevada Bar No. 13609

300 South Fourth Street, Suite 1020

Las Vegas, Nevada 89101

(702) 360-3500

Fax (702) 360-3515

Attorney for Plaintiff

 

 

 

 

 



 6 

 